Citation Nr: 1639206	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include asthma and chronic bronchitis, and to include as due to a sinus condition.  

2.  Entitlement to service connection for a sinus condition, to include sinusitis.  

3.  Entitlement to service connection for headaches, to include as due to a sinus condition and/or a lung condition.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina: an August 2010 rating decision denying service connection for a lung condition, and a July 2011 rating decision denying service connection for a sinus condition and for headaches, and continuing to deny service connection for a lung condition.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2016; a transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on a review of the claims file, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

	Lung Condition

The Veteran contends that he is entitled to service connection for a lung condition, to include asthma and chronic bronchitis.  The Veteran maintains that his current condition began in October 1981, when he was treated for an asthma attack while stationed in Germany.  As provided in his June 2016 testimony and an August 2013 examination report, the Veteran believes that his symptoms began after being exposed to grass that had been sprayed with manure.  As set forth in a March 2011 statement, the Veteran also asserts that he was exposed to "nuclear elements" and ammunition while working as an ammunition specialist.  In a March 2011 statement from the Veteran's spouse, she maintained that the Veteran worked in field artillery units with nuclear weapons and ammunition while stationed in Germany in 1982, and that he worked with ammunition and field artillery in Fort Sill Oklahoma from 1983 to 1984, where he inhaled fumes and worked in closed spaces with a lack of ventilation or masks, sometimes for long hours.  

In his August 1980 report of medical history, the Veteran reported a history of asthma, and the examining physician noted that the Veteran had asthma as a "small child" that he outgrew by the age of nine.  The corresponding report of medical examination provides that the Veteran was clinically evaluated as normal except for moderate pes planus and unspecified body marks, scars, or tattoos.  

An October 1981 service treatment record provides that the Veteran had an asthma attack one night prior and was given a medi-inhaler.  According to the treatment record, the Veteran reported that he had asthma "all his life" and that the last attack occurred during the 11th grade.  The assessment was "asthma?"  There is no separation report of medical examination in the claims file, and the Veteran testified that he did not receive a separation physical.  

Beginning in or around September 2000, the Veteran's private medical treatment records document treatment for bronchitis and note a history of asthma.  

As set forth in various statements, including one dated in June 2011, and in his June 2016 testimony, the Veteran maintains that although he reported a history of asthma on entrance into service and indicated that he had asthma "all his life" when being treated for an asthma attack in October 1981, he had never been formally diagnosed with asthma as a child.  The Veteran has indicated that his father had asthma and that he occasionally used his father's inhaler when he exhibited certain respiratory symptoms; thus, when he reported a history of asthma during service, he was operating under the assumption that he had asthma growing up because he had occasionally used his father's medication.  

The Veteran was afforded VA examinations pertaining to his claimed lung condition in July 2010 and September 2013.  The July 2010 examiner noted diagnoses of chronic bronchitis and asthma and that the subjective factors for both conditions included a history of daily cough productive of sputum.  With respect to the Veteran's asthma diagnosis, the examiner noted that objective factors were usage of prescription asthma medications; there were no objective factors pertaining to the diagnosis of chronic bronchitis.  The examiner opined that it was less likely than not that either condition was due to the Veteran's active service.  The examiner noted that the Veteran's service treatment records indicated a history of asthma since childhood.  He also provided that the Veteran's symptoms of chronic bronchitis did not begin until 2004 or 2005, and that the etiology of this condition was neither specified nor implied in the medical records.  

The September 2013 examiner did not provide a current diagnosis for the Veteran's claimed condition, noting that there was no pathology to render a diagnosis of asthma.  However, the examiner did note that the Veteran's reported symptoms included shortness of breath and wheezing when his allergies act up in the spring and fall, when doing yard work or exerting himself at work, and when he experiences upper respiratory infections.  The Board notes that several private treatment records from New Bern Family Practice include assessments pertaining to both respiratory and sinus conditions, such as upper respiratory infection and acute bronchitis (January 2005) and acute bronchitis and acute sinusitis (January 2007), in addition to reports of cough symptoms being triggered by environmental factors, such as diesel fuel, oak trees, cigarette smoke, and ragweed (February 2008).  The Board notes that the Veteran's treatment records provide that he has no history of cigarette smoking.  

As an initial matter, the Board acknowledges that based on the history noted above, the record indicates that the Veteran might have exhibited respiratory symptoms prior to entering service.  However, the Veteran underwent an examination for entry into active service and was clinically evaluated as normal with the exception of moderate pes planus and unspecified identifying body marks, scars, or tattoos.  Additionally, although the Veteran reported a history of asthma in his August 1980 report of medical history and while being treated in October 1981, the Board places significant weight on the fact that the August 1980 examining physician noted that the Veteran had asthma as a small child that was outgrown by the age of nine.  Particularly in light of this notation and the absence of any noted respiratory defects or diagnoses in the entrance examination report, it is presumed that with respect to any respiratory conditions, the Veteran was in sound condition on entrance into service.  38 C.F.R. § 3.304(b).  

The Board notes that although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  The Board concludes that VA cannot meet that burden here, as the Veteran's reports alone do not rise to that standard.  Although the Veteran reported a history of asthma prior to service, there is no objective evidence documenting such.  Thus, the presumption of sound condition is not rebutted, and the Veteran's claim is one for service connection.  See Wagner, 370 F.3d at 1096.  

VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran was afforded VA examinations pertaining to his claimed lung condition in July 2010 and September 2013, the Board finds that an additional medical opinion is needed prior to adjudicating the Veteran's claim.  As noted above, the July 2010 examiner opined that it was less likely than not that the Veteran's lung condition, to include chronic bronchitis and asthma, was due to his active service.  With respect to asthma specifically, the examiner's rationale was that the Veteran's service military records indicated a history of asthma since childhood.  Because it is appropriate to presume that the Veteran's respiratory system was in sound condition on entrance into service, a supplemental medical opinion addressing the etiology of the Veteran's claimed lung condition is needed on remand to determine if direct service connection is warranted.  Additionally, in light of the Veteran's reports of shortness of breath and wheezing in relation to his allergies acting up and/or upper respiratory infections, the supplemental medical opinion should address whether the Veteran's claimed lung condition is due to, or aggravated by, his claimed sinus condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311-12.  

	Sinus Condition

The Veteran contends that he is entitled to service connection for a sinus condition, to include sinusitis.  Similar to his claim for service connection for a lung condition, the Veteran maintains that his sinus condition began in October 1981, after being exposed to grass that had been sprayed with manure; he also asserts that he was exposed to "nuclear elements" and ammunition during service.  

As noted above, a VA examination or medical opinion is required when necessary to decide a claim.  Here, the Veteran was afforded a VA sinus conditions examination in October 2011.  The examiner gave a diagnosis of sinusitis and opined that it was less likely than not that the Veteran's sinusitis was a continuation of sinus tenderness he exhibited in 1981 while on active duty.  In pertinent part, the examiner provided that the sinus tenderness shown then was part of an acute upper respiratory infection, and that the Veteran's service treatment records did not show any further sinus problems.  Additionally, the examiner stated that the Veteran's sinusitis was more likely to be a result of chronic allergic rhinitis that was noted in a December 2004 treatment record.  

The Board finds that a supplemental medical opinion is needed prior to adjudicating the Veteran's claim.  First, based on the examination report, it is unclear whether chronic allergic rhinitis is a current diagnosis pertaining to the Veteran's claimed condition.  Second, while the examiner noted that the Veteran's service treatment records did not show any further sinus problems after an acute upper respiratory infection in 1981, the Veteran's service treatment records indicate that he was treated for a "stuffy head" and sore throat in January 1982, a "probable viral syndrome" involving yellowish mucous and sinus tenderness in March 1983, and "possible tonsillitis or STAP" after complaining of a head cold in April 1984.  As such, the AOJ should obtain an additional medical opinion regarding the nature and etiology of the Veteran's claimed condition on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311-12.  

	Headaches

The Veteran asserts that he is entitled to service connection for headaches.  At the June 2016 hearing, he stated that his headaches began in 1982 and he complained of a headache while on active duty; he believed it was a migraine headache.  As noted above, a January 1982 service treatment record provides that the Veteran had a "stuffy head."  At the hearing, the Veteran maintained that a private physician diagnosed him with sinus headaches following service.  The Veteran also stated that he was currently "mucousing up" and that he had a slight headache.  

In the October 2011 VA examination report pertaining to the Veteran's claimed sinus condition, the examiner noted that the Veteran experiences headaches with his sinus episodes.  In light of the October 2011 examination report and the Veteran's testimony, the Board finds that a VA medical opinion that addresses whether the Veteran has a current diagnosis pertaining to his claimed headaches disorder, and that addresses the etiology of any diagnosed condition, is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed lung condition.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for a VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  
   
(a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung condition, to include asthma and chronic bronchitis, was caused by, or is otherwise etiologically related to, the Veteran's active military service.  The examiner should address any lung related conditions diagnosed during the pendency of this appeal which began in January 2010.
               
(b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lung condition, to include asthma and chronic bronchitis, was caused OR aggravated by his claimed sinus condition.  

In rendering such opinions, the examiner should presume that with respect to respiratory conditions, the Veteran was in sound condition on entrance into service despite the notation of history of asthma in the Veteran's entrance report of medical history and lay statements indicating that the Veteran might have had asthma prior to service.  
The examiner should also consider and address the Veteran's contention that his respiratory symptoms began in October 1981 after crawling through fields that were sprayed with manure while deployed in Germany, in addition to his contention that his lung condition may be due to inhaling fumes and working in spaces with a lack of ventilation while performing his military occupational specialty of missile crew member and cannon crewman, as set forth in March 2011 statements from the Veteran and his spouse.  

The examiner should also consider and address the Veteran's report of shortness of breath and wheezing when his allergies act up in the spring and fall and when he has upper respiratory infections, as reflected in the September 2013 VA examination report, in addition to private treatment records showing assessments/treatment for both respiratory and sinus conditions, such as those dated in January 2005, January 2007, and February 2008.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected lung condition, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	Obtain a medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed sinus condition.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for a VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should clarify whether there are any diagnoses other than sinusitis that pertain to the Veteran's claimed condition, to include chronic allergic rhinitis.  The examiner should address any sinusitis/rhinitis diagnosed during the pendency of this appeal which began in January 2010.

(b)  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

The examiner should consider and address the above-noted service treatment records showing treatment for sinus-related symptoms, such as those dated in May 1981, January 1982, March 1983, and April 1984.
The examiner should also consider and address the Veteran's contention that his sinus condition began in October 1981 after crawling through fields that were sprayed with manure while deployed in Germany, in addition to his contention that his sinus condition may be due to inhaling fumes and working in spaces with a lack of ventilation while performing his military occupational specialty of missile crew member and cannon crewman, as set forth in March 2011 statements from the Veteran and his spouse.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	Obtain a medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed headaches disorder.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for a VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should clarify whether there are any current diagnoses that pertain to the Veteran's claimed headaches disorder.  
(b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

(c)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused OR aggravated by the Veteran's claimed lung or sinus condition.  

In rendering these opinions, the examiner should note and address the January 1982 service treatment record noting a "stuffy head," in addition to the October 2011 examination report, which provides that the Veteran experiences headaches with his sinus episodes.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected headaches disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


